t c summary opinion united_states tax_court richard a paikowski petitioner v commissioner of internal revenue respondent docket no 11529-04s filed date richard a paikowski pro_se frederic j fernandez for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the years at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined the following deficiencies in and additions to petitioner’s federal income taxes for and year deficiency dollar_figure big_number additions to tax sec_6651 dollar_figure big_number sec_6654 dollar_figure dollar_figure the issues for decision are whether petitioner filed timely federal_income_tax returns for and and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 background the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in waterford wisconsin in petitioner was employed by jack safro toyota inc in car sales and earned wages totaling dollar_figure in petitioner was employed by andrew motor sales inc in car sales and earned wages totaling dollar_figure petitioner submitted to respondent form sec_1040 u s individual_income_tax_return for and in the income portion of both returns petitioner entered zeros on all lines petitioner reported that he had no taxable_income and that no taxes were due petitioner claimed a refund of dollar_figure for and dollar_figure for which represented the full amounts of federal income taxes that were withheld from his wages by his employers during those years respondent subsequently issued to petitioner statutory notices of deficiency for and respondent determined that the forms submitted by petitioner do not constitute federal_income_tax returns and that the wages earned by petitioner in and are income discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 sec_7491 provides that if in any court_proceeding the taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s liability for a tax the burden_of_proof with respect to such factual issues will be placed on the commissioner see 116_tc_438 petitioner has not raised the issue of sec_7491 nor has he introduced any credible_evidence with respect to the factual issues therefore sec_7491 does not apply whether petitioner timely filed his tax returns the majority of courts including this court have held that generally a return that contains only zeros is not a valid_return 120_tc_163 a return ‘which does not contain any information relating to the taxpayer’s income from which the tax may be computed is not a return within the meaning of the internal_revenue_code ’ 627_f2d_830 7th cir quoting 426_f2d_519 10th cir 102_tc_137 the taxpayer must have an honest and reasonable intent to supply the information required by the tax code for a form to constitute a return united_states v moore supra pincite petitioner by entering zeros on all lines on the income portion of his returns did not have an honest and reasonable intent to supply the information required therefore the forms submitted by petitioner for and do not constitute federal_income_tax returns sec_61 provides that gross_income means all income from whatever source derived including compensation_for services see 435_us_21 410_us_441 petitioner does not dispute that he earned wages for and and that the wages represented compensation_for services rendered see cabirac v commissioner supra pincite it is beyond contention that wages represent taxable_income it is a general tax law principle that full compensation_for services rendered--no matter to whom paid or when--is income immediately taxable to the person who earned the money 775_f2d_887 7th cir see cent ill pub serv co v united_states supra therefore petitioner’s wages are income petitioner raised at trial typical tax_protester type arguments on the basis of well-established law the court sees no need to address petitioner’s frivolous and groundless arguments see 737_f2d_1417 5th cir additions to tax under sec_6651 and sec_6654 sec_7491 imposes the burden of production in any court_proceeding on the commissioner with respect to the liability of any individual for penalties and additions to tax higbee v commissioner supra pincite trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra the burden_of_proof remains on the petitioner who must prove that his failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 higbee v commissioner supra pincite a failure_to_file a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time barkley v commissioner tcmemo_2004_287 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite respondent determined additions to tax under sec_6651 for and asserting that petitioner failed to file federal_income_tax returns for those years respondent has met his burden of production since the zero returns filed by the petitioner are not valid returns the court finds that petitioner did not have reasonable_cause for his failure_to_file the returns and that he is liable for the additions to tax as respondent determined respondent also determined that petitioner is liable for an addition_to_tax under sec_6654 for failure to make timely and sufficient payments for and estimated_taxes the sec_6654 addition_to_tax is mandatory unless petitioner can place himself within one of the computational exceptions provided by that section 91_tc_874 75_tc_1 since petitioner has failed to do so respondent’s determination is sustained sec_6673 provides that the court is authorized to require a taxpayer to pay to the united_states a penalty of up to dollar_figure whenever it appears that the taxpayer’s position in the proceeding is frivolous and groundless while a penalty will not be imposed at this time the court cautions petitioner that a penalty may be imposed if he continues to advance the same frivolous and groundless arguments in the future reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
